 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5
 6   BRUCE WOLF, et al.,                                   Case No.: 2:17-cv-02084-JCM-NJK
 7          Plaintiffs,                                    Order
 8   v.                                                    (Docket Nos. 147, 150)
 9   CLARK COUNTY DEPARTMENT OF
     FAMILY SERVICES, et al.,
10
            Defendants.
11
12         Pending before the Court are Plaintiffs’ motions for leave to file certain documents under
13 seal. Docket Nos. 147, 150. In compliance with the Court’s Local Rules, Plaintiffs filed the
14 relevant documents under seal while their motions are pending. Docket Nos. 148, 151.
15         Parties “who seek to maintain the secrecy of documents attached to dispositive motions
16 must meet the high threshold of showing that ‘compelling reasons’ support secrecy.” Kamakana
17 v. City & County of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). Those compelling reasons
18 must outweigh the competing interests of the public in having access to the judicial records and
19 understanding the judicial process. Id. at 1178-1179.
20         Plaintiffs submit that the documents at Docket Nos. 148 and 151 contain detailed
21 descriptions regarding the sexual abuse suffered by the minor victims as well as the name and
22 home address of their adoptive family. Docket No. 147 at 3, Docket No. 150 at 2. Plaintiffs further
23 submit that the document at Docket No. 151 contains numerous references to sensitive mental
24 health issues regarding the minor victims. Docket No. 150 at 3. Additionally, Plaintiffs submit
25 that redaction of the sensitive information would render the documents “all but unreadable.”
26 Docket No. 147 at 3, Docket No. 150 at 3. The Court find that compelling reasons exist to support
27 filing these documents under seal.
28

                                                    1
 1        Accordingly, Plaintiffs’ motions for leave to file under seal, Docket Nos. 147 and 150, are
 2 GRANTED. The documents at Docket Nos. 148 and 151 shall remain under seal.
 3        IT IS SO ORDERED.
 4        Dated: June 18, 2019.
 5
                                               _____________________________________
 6
                                               NANCY J. KOPPE
 7                                             UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
